Citation Nr: 0401645	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  97-08 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



INTRODUCTION

The veteran served on active duty from April 1967 to 
December 1971.  His separation certificate shows that he had 
time lost from February 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the RO 
that denied a claim of entitlement to an increased rating for 
PTSD.  This matter is also on appeal from a February 1997 
rating decision by the RO that denied a claim of entitlement 
to service connection for hepatitis C.  (The RO granted a 
temporary total evaluation (100 percent) for PTSD from March 
31 to June 1, 1997, based on a period of hospitalization.  
See 38 C.F.R. § 4.29 (2003).  The 30 percent evaluation for 
PTSD was thereafter continued.)

In accordance with the veteran's request, a hearing before 
the Board was scheduled in July 2000 at the Newark RO.  The 
veteran, however, failed to report to that hearing and did 
not request to reschedule it.  

Previously, this case was before the Board in December 2000 
when it was remanded for additional development.  It is again 
before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran does not have hepatitis C that is 
attributable to active military service.

2.  A VA examination was required to determine whether the 
veteran met the criteria for an increased rating for PTSD; 
consequently, this evidentiary development was sought in a 
December 2000 remand by the Board.

3.  Good cause for the veteran's failure to report for VA 
psychiatric examinations scheduled in December 1999, June 
2003, and July 2003 has not been shown.


CONCLUSIONS OF LAW

1.  The veteran does not have hepatitis C that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.655 (2003).

2.  An increased rating for PTSD is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.132 (Diagnostic 
Code 9411) (1996); 38 C.F.R. §§ 3.655, 4.1, 4.7, 4.27, 4.130 
(Diagnostic Code 9411) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2003).

In this case, the veteran claims that he first contracted the 
hepatitis C viral infection from blood transfusions that were 
required to treat a gunshot wound during service.  For the 
reasons that follow, the Board finds that service connection 
for hepatitis C is not warranted.

The veteran's service medical records show that, in April 
19868, he sustained a gunshot wound to the right leg after 
being hit by enemy fire in Vietnam.  The records, however, do 
not show that treatment for his gunshot wound to the right 
leg, or for any other injury, required a blood transfusion.  
The remaining service medical records are negative for any 
references or findings pertaining to hepatitis C. 

Post-service private treatment reports show that, in December 
1995, laboratory testing was positive for hepatitis C.  In 
March 1997, a private medical report indicated that the 
veteran and his doctors have been unable to pinpoint the 
reasons he contracted hepatitis C.  

Post-service VA outpatient treatment reports show that, 
beginning in January 1996, the assessments and impressions 
included hepatitis C.  The remaining VA treatment records 
show ongoing treatment for hepatitis C.

The record also contains VA outpatient and hospitalization 
records, as well records from the Social Security 
Administration (SSA), which were received in May 1998.  A SSA 
disability determination and transmittal report reflects that 
the veteran was considered disabled since November 1996.  The 
primary diagnosis was major depression and the secondary 
diagnosis was hepatitis C. 

When the case was previously before the Board in December 
2000, it was unclear whether any examiner had specifically 
determined whether the veteran's hepatitis C was a result of 
his active military service.  While the record contained the 
veteran's service medical records, private and VA treatment 
reports, and written statements from the veteran indicating 
that hepatitis C was due to military service, the record did 
not contain a medical nexus opinion in support of the 
veteran's contentions.  Consequently, in December 2000, the 
Board pointed out in its remand that further evidentiary 
development was necessary to obtain more definitive evidence 
on this point, especially in light of the passage of time 
following the veteran's separation from service and the first 
documentation of hepatitis C.  Therefore, to satisfy VA's 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claim, a new examination was necessary to 
better evaluate the veteran's claim of service connection for 
hepatitis C.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).

Pursuant to the Board's December 2000 remand, the RO sent the 
veteran a letter in June 2003 informing him that a VA 
examination was necessary to make a determination on his 
claim for service connection for hepatitis C.  The RO also 
informed him that he would be notified in a separate letter 
of the date, time, and place of such examination.  The RO 
further noted that if the veteran failed to report for the 
examination, a decision would be made on the evidence of 
record.  

Pursuant to the Board's December 2000 remand, VA examinations 
were scheduled on June 18, 2003, and July 11, 2003; however, 
the veteran failed to appear to either examination.  The 
Board points this out because VA's duty to assist in the 
development of the evidentiary record is not a one-way 
street; the veteran must help in this regard, especially when 
examinations are scheduled.  Wood v. Derwinski, 1 Vet. App. 
190 (1991).  The United States Court of Appeals for Veterans 
Claims (Court) has indicated that, if a claimant desires help 
with his claim, he must cooperate with VA's efforts to assist 
him, to include reporting for scheduled examinations and 
keeping VA apprised of his current whereabouts.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  

In accordance with 38 C.F.R. § 3.655(b), when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be 
evaluated based on the evidence of record.  Accordingly, the 
Board must decide this matter on the current record.  The 
Board notes that, although the August 2003 supplemental 
statement of the case (SOC) did not specifically mention 
38 C.F.R. § 3.655, the RO did indeed inform the veteran that 
he had had a scheduled VA examination to which he had failed 
to report.  

As noted above, in order to grant service connection, there 
must be competent medical evidence of both current disability 
and of a relationship between that disability and service.  
The record, however, does not show that the veteran currently 
experiences any hepatitis C that is attributable to his 
period of active military service.  The Board has considered 
the veteran's written statements regarding the etiology of 
his hepatitis C; however, while the veteran is competent to 
provide information regarding the symptoms he currently 
experiences and has experienced since military service, he 
has not been shown competent to comment upon etiology or time 
of onset.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay witnesses are 
competent to describe painful experiences and symptoms that 
result therefrom).  

Although the veteran has been found to have hepatitis C, no 
medical opinion has been provided regarding the etiology of 
any currently diagnosed hepatitis C.  Although the Board has 
attempted to supplement the record and assist the veteran, 
the veteran has not cooperated.  Consequently, despite his 
contentions to the contrary, the record does not contain 
medical nexus evidence indicating that currently diagnosed 
hepatitis C is related to service including as a result of a 
blood transfusion.  The absence of such evidence is 
persuasive, particularly in light of the years after service 
during which no symptoms or findings were noted, and is given 
greater weight than the speculative theory that the veteran 
now wants the Board to accept.  

In light of the foregoing, it is the Board's conclusion that 
the greater weight of evidence is against the claim of 
entitlement to service connection for hepatitis C.  As there 
is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would in turn give rise to a reasonable doubt in favor of the 
veteran, the benefit-of-the-doubt rule is not applicable.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

II.  Increased Rating

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2003).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2003).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  When, after careful consideration of 
all the evidence of record, a reasonable doubt arises 
regarding the degree of disability, such doubt shall be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2003).  

In addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is the 
more recent evidence, however, that is of primary concern 
because it provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

The veteran's service-connected PTSD has been evaluated as 
30 percent disabling under 38 C.F.R. § 4.130 (Diagnostic Code 
9411).  The schedular criteria by which psychiatric 
disabilities are rated changed after the veteran filed his 
claim.  (The new criteria have been in effect since November 
7, 1996.)  See 61 Fed. Reg. 52,695-52,702 (Oct. 8, 1996) 
(effective Nov. 7, 1996); Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  The Board also notes that the veteran was 
advised of the changes in the pertinent rating criteria in a 
SOC issued in February 1997.  As such, there is no prejudice 
to the veteran in the Board's consideration of his PTSD under 
both sets of rating criteria.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Under the old rating criteria for PTSD, in effect prior to 
November 7, 1996, a 30 percent rating was assigned when there 
was definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  38 C.F.R. 
§ 4.132 (Diagnostic Code 9411) (1996).  A 50 percent rating 
was assigned when the ability to establish and maintain 
effective relationships with people was considerably impaired 
and, by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  Id.  When the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired and 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment, a 70 percent rating was warranted.  Id.  A 
100 percent rating was warranted where the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community, or where 
totally incapacitating psychoneurotic symptoms bordered on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or where the veteran was demonstrably unable 
to obtain or retain employment.  Id.  Johnson v. Brown, 7 
Vet. App. 95 (1994).  In Johnson, the Court determined that 
the Secretary's interpretation that the three criteria for a 
100 percent evaluation are each independent bases for 
awarding a 100 percent rating was reasonable.  Johnson, 7 
Vet. App. at 95.  In other words, if the veteran is 
demonstrably unable to obtain or retain gainful employment, 
he is entitled to a 100 percent evaluation even if the other 
criteria have not been satisfied.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court 
determined that the term "definite" in 38 C.F.R. § 4.132 was 
qualitative in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term in a manner that would quantify the degree 
of impairment for purposes of meeting the statutory 
requirement that the Board articulate "reasons and bases" for 
its decision.  38 U.S.C.A. § 7104(d)(1).

In November 1993, the VA General Counsel concluded that 
"definite" was to be construed as "distinct, unambiguous, and 
moderately large in degree."  VAOPGCPREC 9-93 (Nov. 9, 1993).  
The VA General Counsel explained that the term "definite" 
represented a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  Id.  
In this regard, the Board is bound by this interpretation of 
the term "definite."  38 U.S.C.A. § 7104(d)(1).  
Additionally, "mild" industrial impairment, the requirement 
for a 10 percent rating has been defined as "of moderate 
strength or intensity" and, as applied to disease, "not 
severe or dangerous."  VAOPGCPREC 9-93.  "Considerable," the 
criterion for an increased, 50 percent, rating means "rather 
large in extent or degree."  Id.  A 30 percent rating lies 
midway between a 10 percent rating and a 50 percent rating, 
implying that "definite" was meant to describe a level of 
impairment of social and industrial adaptability 
approximately midway between mild and considerable 
impairment.  Id.  

Under the new rating criteria for PTSD, effective November 7, 
1996, a 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130 (Diagnostic Code 9411) (2003).  A 50 percent rating 
is assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  A 70 percent rating is assigned when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as suicidal 
ideation; obsessed rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.  A 100 percent rating 
is warranted where there is total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.  

In the veteran's case, service connection for PTSD has been 
in effect since August 1993; the disability was evaluated as 
30 percent disabling and this evaluation has remained in 
effect since that time.  

In connection with his claim for an increased rating for 
PTSD, the veteran was afforded a VA examination in March 1996 
at which time he reported that he was working 20 hours a week 
at a job he had held for the previous seven years.  He 
reported that dealing with the public was difficult and 
working more than 20 hours a week was stressful.  His 
complaints included flashbacks and nightmares.  No psychotic 
symptoms were noted.  The diagnosis was chronic, moderately 
severe PTSD.  

Private hospital reports show that the veteran was 
hospitalized for a week in March 1996.  The veteran had been 
on multiple psychotropic medications.  At the time of his 
discharge, the veteran was noted to be bright, optimistic, 
and future oriented.  He stated that he felt much better on 
his new medication regimen, stating that he felt far less 
angry and much more optimistic.  The discharge diagnoses were 
major depression and PTSD.  A Global Assessment of 
Functioning (GAF) score of 60 was assigned.  

In the SOC issued in February 1997, the RO noted that the 
veteran's college attendance was verified through Chapter 31 
records and it was noted that as of January 1997, the veteran 
had increased his school attendance from part-time to full-
time.

VA hospitalization reports also show that he was hospitalized 
from March to May 1997.  When examined by VA in April 1997, 
the diagnoses were PTSD and depression disorder secondary to 
PTSD.  A GAF score of 45 was assigned.  The examiner opined 
that there was major impairment in occupational function, and 
that the veteran had been unable to work since November 1996.  
He was socially withdrawn and alienated from his family.  
Based on these records, the RO granted a temporary total 
evaluation (100 percent) for PTSD from March 31, 1997, to 
June 1, 1997, based on a period of hospitalization.  See 
38 C.F.R. § 4.29 (2003).  

Thereafter, in numerous written statements, the veteran 
indicated that his PTSD had worsened since the time of his 
last VA examination in April 1997, and that service-connected 
PTSD affected his employability.  In an attempt to better 
ascertain the severity of the PTSD, the RO scheduled the 
veteran for several VA examinations in 1998, 1999, and May 
2000.  The veteran, however, did not report for any scheduled 
examination.  

The records show that, in December 1999, the RO sent the 
veteran a letter informing him that VA had scheduled him for 
an examination in connection with his claim for an increased 
rating for PTSD and that he should report to the examination.  
A VA examination was scheduled in December 1999; however, he 
failed to report.  

Thereafter, in a letter sent in April 2000, the RO notified 
the veteran that he had failed to report for his last 
scheduled PTSD examination.  The RO requested that the 
veteran inform the RO if he was able to report for an 
examination and, if not, to provide an explanation.  The RO 
further informed the veteran that if he did not report and 
did not have an acceptable explanation, VA would make a 
decision based on the evidence of record.  The veteran did 
not respond.

When the case was last before the Board in December 2000, the 
Board noted that, given the sequence of events described 
above, and in order to avoid prejudice to the veteran, it 
found that the veteran should be given notice of the 
provisions of 38 C.F.R. § 3.655 and an opportunity to address 
this question before the RO.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  Also, because the claim was being returned for 
this due process issue, the Board found that giving the 
veteran one more opportunity to appear for an examination 
would be appropriate, especially because the ramifications of 
his not appearing was not made clear earlier.  The veteran 
was provided with the provisions of 38 C.F.R. § 3.655.

Following the Board's December 2000 remand, the RO sent the 
veteran a letter in November 2001, requesting that he provide 
information regarding his treatment for service-connected 
PTSD, including names and addresses of VA and non-VA 
providers who had treated the disorder, and approximate dates 
of treatment for that disorder.  The veteran did not respond.

In June 2003, the RO sent the veteran a letter informing him 
that a VA examination was being scheduled and that he would 
be notified in a separate letter of the date, time, and place 
of such examination.  The RO informed that veteran that if 
the date selected for the examination was inconvenient for 
him, he should contact both the RO and the VA Medical Center 
where his examination was to be held to make alternative 
arrangements.  The RO further noted that if the veteran 
failed to report for the examination, a decision would be 
made on the evidence of record.  

The record reflects that the veteran was thereafter scheduled 
for a VA psychiatric examination on June 18, 2003, and July 
11, 2003 for the purpose of determining the degree of 
severity of the veteran's PTSD.  The veteran, however, failed 
to report for either examination without explanation.

In an August 2003 supplemental SOC (SSOC), the RO notified 
the veteran of his failure to report to the scheduled June 
2003 and July 2003 VA examinations and that evidence expected 
from such examination, which might have been material to the 
outcome of his claim, could not be considered.  The record 
reflects that the August 2003 SSOC was sent to the last known 
address of record for the veteran and was not returned as 
undeliverable.  

Moreover, the veteran's representative acknowledged the 
veteran's failure to report for his June 2003 and July 2003 
VA psychiatric examinations in statements received in 
November 2003 and December 2003.  The representative, 
however, neither provided any explanation as to why the 
veteran failed to report nor requested that such examinations 
be rescheduled.  

Because the question of entitlement to an increased rating 
turns on whether the veteran meets the schedular criteria for 
a higher evaluation, and because an examination was required 
in order to determine whether he had in fact met those 
criteria, the benefit sought must be denied.  

When a claimant, without good cause, does not appear for 
examination in conjunction with a claim for an increased 
rating, and the benefit sought cannot be granted on the basis 
of the evidence of record, the provisions of 38 C.F.R. 
§ 3.655 (2003) require that the claim be denied.  The 
regulation specifically provides that:

	When entitlement or continued entitlement to 
a benefit cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without good 
cause, fails to report for such examination, 
or reexamination, . . . [and] the examination 
was scheduled in conjunction with . . . a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2003).

In this regard, the Board notes that, because the veteran's 
failure to report for the examination scheduled in June 2003 
or July 2003 is without explanation, it may be said that his 
absence from the scheduled examination was without good 
cause.  The RO noted the veteran's failure to report for 
examination in an August 2003 SSOC, but no explanation was 
thereafter received from the veteran or his representative.  

Because the examination scheduled for the veteran in June 
2003 or July 2003 (for which he failed to report) was 
scheduled in connection with his claim for an increased 
rating and was necessary in order to determine whether he was 
in fact entitled to an increased rating for his disability, 
and as the veteran's absence without explanation from the 
scheduled examination in June 2003 or July 2003 in particular 
may be said to have been without good cause, and in light of 
the absence of any evidence to rebut the presumption that the 
veteran was properly informed of the date and time of the 
examination, see Mason v. Brown, 8 Vet. App. 44, 53-55 
(1995), the Board finds that the provisions of 38 C.F.R. 
§ 3.655 are applicable in this case and compel the denial of 
the veteran's claim.  The claim of entitlement to an 
increased rating for PTSD is therefore denied.

III.  Veterans Claims Assistance Act of 2000

In adjudicating the claims addressed above, the Board has 
considered the applicability of the regulations implementing 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), 
which was signed into law on November 9, 2000.  38 C.F.R. 
§ 3.159 (2003).  These implementing regulations are 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  
VAOPGCPREC 7-2003.  The regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which information or evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary 
to substantiate the claim" for benefits.  38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  Id.  

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2003).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), details the 
procedures by which VA will carry out its duty to provide 
notice.  

The Board finds that VA has complied with the notice 
requirements contained in the implementing regulations with 
respect to the claim of service connection for hepatitis C.  
From the outset, the RO had informed the veteran of the bases 
on which it decided the claim and of the elements necessary 
to be granted the benefit sought.  Initially, the RO notified 
the veteran in February 1997 of the denial of his service 
connection claim, and sent the veteran notice of such action 
in a letter dated that same month.  In response to his notice 
of disagreement (NOD), the RO issued the veteran a SOC in May 
1997, which addressed the entire development of his service 
connection claim up to that point.  The SOC notified him of 
the issue addressed, the evidence considered, the 
adjudicative action taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.  The veteran thereafter perfected his appeal of 
the issues.  A SSOC was issued in August 2003 providing the 
veteran with a pertinent discussion of the law as applied to 
his service connection claim.

The Board also finds that VA has complied with the notice 
requirements contained in the implementing regulations with 
respect to the claim for an increased rating for PTSD.  From 
the outset, the RO had informed the veteran of the bases on 
which it decided the claim and of the elements necessary to 
be granted the benefit sought.  Initially, the RO notified 
the veteran in May 1996 of the denial of his increased rating 
claim, and sent the veteran notice of such action in a letter 
dated that same month.  In response to his NOD, the RO issued 
the veteran a SOC in February 1997, which addressed the 
entire development of his increased rating claim up to that 
point.  The SOC notified him of the issue addressed, the 
evidence considered, the adjudicative action taken, the 
decision reached, the pertinent law and regulations, and the 
reasons and bases for the decision.  The veteran thereafter 
perfected his appeal of the issues.  A SSOC was issued in 
August 2003 providing the veteran with a pertinent discussion 
of the law as applied to his increased rating claim.

The record also reflects that the veteran was specifically 
advised in November 2001 of the information and evidence 
needed to substantiate his claim for service connection, and 
that the correspondence additionally informed him of what 
evidence VA was responsible for obtaining, and what evidence 
he was responsible for obtaining.  The need for specific 
evidence from the veteran was discussed and the veteran was 
informed that he could request assistance in obtaining any 
outstanding evidence.  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the February 
1997 and May 1997 SOCs as well the SSOC issued in August 2003 
informed the veteran of the information and evidence needed 
to substantiate his claims.  Moreover, the veteran was made 
aware, through the November 2001 letter described above, of 
which evidence should be obtained by him and which evidence 
would be retrieved by VA.  See Quartuccio, supra.  It is 
clear from submissions by and on behalf of the veteran that 
he is fully conversant with the legal requirements in this 
case.  The Board also concludes that the veteran has been 
given the required notice in this case, at least to the 
extent of what was required to substantiate his claims for an 
increased rating for PTSD and service connection for 
hepatitis C.  

The Board also notes that the VCAA's duty-to-assist provision 
under 38 C.F.R. § 3.159 has been fulfilled.  This section of 
the new regulation sets forth several duties for VA in those 
cases where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. 
§ 3.159(c), (d) (2003).

In this case, the veteran was afforded the opportunity to 
identify any outstanding pertinent medical records regarding 
his claims and there is no outstanding evidence to be 
obtained, either by VA or the veteran.  To the extent 
possible, VA has obtained all pertinent records from sources 
identified by the veteran with regards to his claims.  

Additionally, the veteran was provided with an opportunity to 
request a hearing in order to provide testimony in support of 
his claims, but he failed to report to a scheduled hearing 
before the Board at the RO in July 2000.  He did not request 
another hearing date.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2003).  In this regard, the Board notes that VA 
attempted to assist the veteran by scheduling numerous VA 
examinations to obtain medical opinion evidence on the 
question of nexus to service with respect to his claim for 
service connection for hepatitis C, but the veteran did not 
cooperate.  It thus falls to the Board to address the claim 
of entitlement to service connection for hepatitis C on the 
merits, which it has done.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1361 
(1998).  

Moreover, the Board notes that VA also attempted to assist 
the veteran by scheduling numerous VA examinations since 1998 
in connection with his claim for an increased rating.  As 
discussed above, in light of his failure to attend the most 
recently scheduled VA examinations in June 2003 or July 2003, 
which were scheduled in compliance with the Board's December 
2000 remand, the provisions of 38 C.F.R. § 3.655 mandate the 
denial of his claim in this case.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claims.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contentions, other than that already requested of 
him.  Moreover, the Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that VA has complied 
with the duty-to-assist requirements found at 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Service connection for hepatitis C is denied.

An increased rating for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



